DETAILED ACTION
This action is in response to the original filing dated 15 July 2020, which is a continuation of U.S. non-provisional application 15/670107, dated 07 August 2017.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-18 and 20 of U.S. Patent No. 10,747,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims listed above of the instant application are anticipated by or are obvious variants of the identified claims of the reference patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 9, 12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 2018/0365025 A1) in view of Mansell et al. (US 2007/0130522 A1).

As for independent claim 1, Almecija teaches the method comprising:
executing, on the computer, a set of routines to control a plurality of computing functions via the user input interface [(e.g. see Almecija paragraphs 0072, 0116 and Fig. 17) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options … clients devices (e.g., a mobile device, a laptop computer, a desktop computer, etc.) which can include or employ a suitable application (e.g., a native mobile application, a web-based application, a thin/thick client application, etc.) to access and employ one or more features and functionalities of the subject native/reconstructed medical imaging systems deployed in the system cloud 1704”].
evaluating a plurality of interactive elements of a target application on the computer to determine a subset of the plurality of computing functions [(e.g. see Almecija paragraphs 0072, 0074) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be ].
associating a selected computing function, from the subset of the plurality of computer functions, of the computer with at least one element of the user input interface, such that the at least one element controls the selected computing function [(e.g. see Almecija paragraphs 0071, 0072 and Figs. 3 and 4) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options … FIG. 3 shows a user interface that may presented to a more experienced user, according to an embodiment. Generally, ].
storing the association of the selected computing function with the at least one element of the user interface [(e.g. see Almecija paragraphs 0047, 0073 and Figs. 1, 3 and 4) ”user experience system 104, through UI output component 150 in an embodiment, outputs the adapted UI to user IO 102. This includes compiling whatever UI assets, images, sounds, and the like are needed. These may be stored in memory 152, a hard drive in hardware systems 108, and/or a remote storage device in an external data source 110. At this point a user has an improved user interface experience based on the user experience system adapting the user interface particularly to the user, the user's hardware, and the user's situation … FIG. 4 shows a user interface that may be presented to a less experienced user, according to an embodiment. A less experienced user may prefer a simplified version of a user interface with only ].

Almecija does not specifically teach activating, in response to an input from a first user, a configuration mode, scanning one or more menus of the target application to identify a second subset of the plurality of computing functions, generating a graphical representation of the second subset of the plurality of computing functions or receiving, from the first user during the configuration mode, a set of configuration adjustments for the user input interface, wherein the set of configuration adjustments includes at least a user selection of one or more of the computing functions of the second subset to generate an association with a second element of the user input interface.  However, in the same field of invention, Mansell teaches:
activating, in response to an input from a first user, a configuration mode [(e.g. see Mansell paragraph 0082 and Fig. 20) ”The Operate menu may include a special menu called, for example, the "User Menu". The user menu may be customized to include functions ].
scanning one or more menus of the target application to identify a second subset of the plurality of computing functions [(e.g. see Mansell paragraphs 0056, 0057, 0085) ”The customizable menu structure may be driven by a program embedded in the memory 38 of the electronic control system 10, which may set up and initialize an array that could hold information for managing the customizable menu. For example, for each menu selection item, the array could hold three variables, including "Menu Label", "Action", and "Value" … The customizable menu structure, as described above, permits the user to select menu selection items, for example, that are accessed most often, and place the menu selection items into the top level menu structure (e.g., user menu) or main menu structure … As yet another alternative, the control system may be configured to track menu selection items most frequently used by the user and move or copy the most frequently used menu selection items into a higher level of the menu based on frequency of use. ].
generating a graphical representation of the second subset of the plurality of computing functions [(e.g. see Mansell paragraph 0083 and Figs. 20-29) ”For example, FIG. 20 shows the function "Drive" being selected from a list of functions. FIG. 21 shows items, (i.e., "Drive Profile 1" and "Drive Profile 3" in the drawing) being selected from the list (i.e., on the right in FIG. 21)”].  Examiner notes that the computing functions are listed on the right hand side of the display under “Functions.”
receiving, from the first user during the configuration mode, a set of configuration adjustments for the user input interface, wherein the set of configuration adjustments includes at least a user selection of one or more of the computing functions of the second subset to generate an association with a second element of the user input interface [(e.g. see Mansell paragraphs 0082, 0083 and Figs. 20-29) ”The user menu may be customized to include functions that are most frequently used or accessed by the user. The User Menu may be structured, for example, with a sub-].  Examiner notes that the user may drag a particular function from “Functions” and drop it on the menu in the “User Menu” to associate a particular function to a particular displayed menu option.
Therefore, considering the teachings of Almecija and Mansell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add activating, in response to an input from a first user, a configuration mode, scanning one or more menus of the target application to identify a second subset of the plurality of computing functions, generating a graphical representation of the second subset of the plurality of computing functions or receiving, from the first user during the configuration mode, a set of configuration adjustments for the user input interface, wherein the set of configuration adjustments includes at least a user selection of one or more of the computing functions of the second subset to generate an association with a second element of the user input interface, as taught by Mansell, to the teachings of Almecija because it allows the menu structure to be rearranged according to preferences of a user which facilitates ease of use (e.g. see Mansell paragraphs 0004, 0007).

As for dependent claim 5, Almecija and Mansell teach the method as described in claim 1 and Almecija further teaches:
receiving information about a first user [(e.g. see Almecija paragraphs 0042 and Fig. 6 numerals 606, 604) ”retrieves user UI interaction history and profile. Each user has a profile that is dynamically created. This profile includes their user interface actions, history, and preferences, as well as other information about them that may affect how a UI is adapted”].
analyzing the information to generate a computer function profile tailored to the first user, the computing function profile including a set of conditions [(e.g. see Almecija paragraph 0043 and Fig. 6 numeral 608) ”through user experience learning component 142 in an embodiment, applies a learning component to assign and/or update one or more user groupings. This is an initial step in determining how to adapt a user interface. User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time. Thus, it learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages. This is discussed further in relation to FIG. 5 and FIG. 7, among other places within. The user experience learning component 142 can automatically ].
determining, based on the dynamic database of conditions, the associations related to the set of conditions [(e.g. see Almecija paragraph 0044 and Fig. 6 numeral 610) ”through user experience determination component 144 in an embodiment, determines a user experience level for the current session of the user interface”].
associating, based on the one or more associations related to the set of conditions, a set of computing functions with a set of user input interface elements [(e.g. see Almecija paragraph 0046 and Fig. 6 numeral 612) ”At step 612, user experience system 104, through UI adaptive component 148 in an embodiment, adapts a user interface per user experience level and/or assigned grouping. Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more”].
displaying the set of user input interface elements on the user input interface [(e.g. see Almecija paragraph 0047 and Fig. 6 numeral 614) ”At step 614, user experience system 104, through UI output component 150 in an embodiment, outputs the adapted UI to user IO 102. This includes compiling whatever UI assets, images, sounds, ].

As for dependent claim 8, Almecija and Mansell teach the method as described in claim 5 and Almecija further teaches:
monitoring the dynamic database of conditions [(e.g. see Almecija paragraph 0043 and Fig. 1 numeral 142) ”user experience system 104, through user experience learning component 142 in an embodiment, applies a learning component to assign and/or update one or more user groupings. This is an initial step in determining how to adapt a user interface. User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time. Thus, it learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages”
altering, based on changes in the dynamic database of conditions, the set of user input interface elements displayed on the user input interface [(e.g. see Almecija paragraph 0046) ”user experience system 104, through UI adaptive component 148 in an embodiment, adapts a user interface per user experience level and/or assigned grouping. Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more”].

As for dependent claim 9, Almecija and Mansell teach the method as described in claim 1 and Almecija further teaches:
wherein the user input interface is a touchscreen [(e.g. see Almecija paragraphs 0086, 0102) ”touch interactions with the screens in an embodiment … touch user interfaces … a tablet (touch controlled) version of the user interface”].

As for dependent claim 12, Almecija and Mansell teach the method as described in claim 1 and Almecija further teaches:
wherein the computing functions include medical image viewing routines [(e.g. see Almecija paragraph 0116) ”One example user interface would be for medical images to be shown based on CT, PET, MR or ].

As for independent claim 14, Almecija and Mansell teach a system.  Claim 14 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 18, Almecija and Mansell teach the system as described in claim 14; further, claim 18 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 19, Almecija and Mansell teach the system as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for independent claim 20, Almecija and Mansell teach a computer program product.  Claim 20 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claims 2, 3, 6, 7, 10, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 2018/0365025 A1) in view of Mansell et al. (US , as applied to claim 1 above, and further in view of Duggan et al. (US 2013/0057475 A1).

As for dependent claim 2, Almecija and Mansell teach the method as described in claim 1 and Almecija further teaches:
displaying the at least one element associated with the computing function at a location on the user input interface [(e.g. see Almecija paragraphs 0032, 0046, 0072) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options … The system can then tailor and/or adapt the user interface (imaging layouts, menu, buttons, toolbars, tools options, learning hints, input/output devices, etcetera) based on the determined type of user and experience user, as well as additional considerations that will be discussed herein throughout … Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more”].
receiving input interacting with the location on the user input interface [(e.g. see Almecija paragraphs 0057, 0072) ”User IO 102 receives an input to perform some action directed towards the software ].
executing the selected computing function associated with the at least one element of the user input interface [(e.g. see Almecija paragraphs 0072, 0116) ”One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options … clients devices (e.g., a mobile device, a laptop computer, a desktop computer, etc.) which can include or employ a suitable application (e.g., a native mobile application, a web-based application, a thin/thick client application, etc.) to access and employ one or more features and functionalities of the subject native/reconstructed medical imaging systems deployed in the system cloud 1704”].

Almecija and Mansell do not specifically teach [location] to account for the dominant hand for the specific user and the set of ergonomic data for the specific user by minimizing the hand and finger motions of the specific user.  However, in the same field of invention, Duggan teaches:
[location] to account for the dominant hand for the specific user and the set of ergonomic data for the specific user by minimizing the hand and finger motions of the specific user [(e.g. see Duggan paragraphs 0016, 0032, 0034) ”The panels may be weighted based on a hand dominance of the user. For example, a left-handed user may have more keys in the left panel than the right panel, just as a right-handed user may have more keys in the right panel than the left panel … The user profile record 600 may have a user identifier (ID) 602 to indicate the user. The user profile record 600 may have a thumb identifier 604. The thumb identifier 604 is a characteristic of the thumb of the user that may be used to identify the user. The thumb identifier 604 may be a thumbprint for specifically identifying the user, or a thumb size for differentiating the user from other individuals that may be using the portable computer device 100. For example, the thumb size of a parent may be different from the thumb size of a child. The user identifier 602 may be the thumb identifier 604 … The exact dimensioning of each size offered may be determined through cross-referencing thumb length data with examination of thumb reach for various postures for a range of user's thumbs. A number of layouts may be used to adequately represent the population, resulting in an ergonomically ].
Therefore, considering the teachings of Almecija, Mansell and Duggan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add [location] to account for the dominant hand for the specific user and the set of ergonomic data for the specific user by minimizing the hand and finger motions of the specific user, as taught by Duggan, to the teachings of Almecija and Mansell because it results in an ergonomically optimal layout for users regardless of their hand/thumb size (e.g. see Duggan paragraph 0016).

As for dependent claim 3, Almecija, Mansell and Duggan teach the method as described in claim 2 and Almecija further teaches:
wherein the storing the association comprises storing an indication to display the at least one element at the location on the user input interface and wherein the displaying the element at the location occurs in response to the stored indication [(e.g. see Almecija paragraphs 0032, 0046 and Fig. 6 numeral 612) ”user experience system 104, through UI adaptive component 148 in an embodiment, adapts a user interface per user experience level and/or assigned grouping. Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more … tailor and/or adapt the user interface (imaging layouts, menu, buttons, toolbars, tools options, learning ].

As for dependent claim 6, Almecija, Mansell and Duggan teach the method as described in claim 2 and Almecija further teaches:
monitoring user input; determining, based upon the monitored input, that the frequency of the user’s execution of a second computing function meets a threshold [(e.g. see Almecija paragraphs 0007, 0034, 0052) ”a method for an adaptive user interface is provided that can include the steps of outputting a first user interface to a user; receiving input action from a user interacting with first user interface; recording the input action; updating a training base with the input action … the user interface can adapt to the user behavior and history of using the software application … if a user has clicked buttons in the UI over a threshold amount”].
associating the second computing function with a second element; displaying the second element on the user input interface [(e.g. see Almecija paragraphs 0007, 0071) ”The adapted user interface can have more user interface buttons than the first user interface … The user ].

As for dependent claim 7, Almecija, Mansell and Duggan teach the method as described in claim 2 and Almecija further teaches:
monitoring user input; determining, based upon the monitored input, that the frequency of the user’s execution of a computing function does not meet a threshold [(e.g. see Almecija paragraphs 0007, 0034, 0052) ”a method for an adaptive user interface is provided that can include the steps of outputting a first user interface to a user; receiving input action from a user interacting with first user interface; recording the input action; updating a training base with the input action … the user interface can adapt to the user behavior and history of using the software application … if a user has clicked buttons in the UI over a threshold amount”].
terminating the association of the computing function to the element; removing the element from the display of the user input interface [(e.g. see Almecija paragraphs 0007, 0034, 0046) ”The adapted user interface can have less user interface buttons than the first user interface … moving less-used interface elements out of the way … ].

As for dependent claim 10, Almecija, Mansell and Duggan teach the method as described in claim 2 and Almecija further teaches:
wherein the element is an icon displayed on a touchscreen [(e.g. see Almecija paragraphs 0062, 0074, 0086, 0102) ”touch interactions with the screens in an embodiment … touch user interfaces … a tablet (touch controlled) version of the user interface … the user experience system can determine how many buttons 304 and buttons 404 to display based on the experience level for the user … changing a single button or icon to the one most likely to be needed next or can be a full re-arrangement of the user interface”].

As for dependent claim 13, Almecija, Mansell and Duggan teach the method as described in claim 10 and Almecija further teaches:
wherein the condition comprises an exam type, an imaging modality, a body part, and a pathology [(e.g. see Almecija paragraphs 0041, 0072 and Figs. 12-15) ”These characteristics may be about the technology used in the system, the situation of the user (such as a type of medical exam … One example user interface would be for ].

As for dependent claim 15, Almecija, Mansell and Duggan teach the system as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 16, Almecija, Mansell and Duggan teach the system as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 2018/0365025 A1) in view of Mansell et al. (US 2007/0130522 A1), as applied to claim 1 above, and further in view of Bio-Rad Laboratories (“ChromLab Software for NGC Chromatography Systems: Learn Data Evaluation Tools from the Experts”).

As for dependent claim 11, Almecija and Mansell teach the method as described in claim 1, but do not specifically teach at least one interactive element is associated with a graph fractionation and quantification function.  However, in the same field of invention, Bio-Rad Laboratories teaches:
at least one interactive element is associated with a graph fractionation and quantification function [(e.g. see Bio-Rad Laboratories @8:50-9:30 and @12:00-12:20) ”button for peak integration analysis … auto ].
Therefore, considering the teachings of Almecija, Mansell and Bio-Rad Laboratories, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add at least one interactive element is associated with a graph fractionation and quantification function, as taught by Bio-Rad Laboratories, to the teachings of Almecija and Mansell because it allows graph analysis to be simplified to a single click for the user (e.g. see Bio-Rad Laboratories @8:54-8:59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2005/0251755 A1 issued to Mullins et al. on 10 November 2005.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. customizing a menu interface for a user).
U.S. PGPub 2017/0220227 A1 issued to Mark et al. on 03 August 2017.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. customizing particular menu options to appear for particular applications).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174